39 So.3d 482 (2010)
MIAMI-DADE COUNTY, Petitioner,
v.
Thomas and Michelle TORBERT, Respondents.
No. 3D10-349.
District Court of Appeal of Florida, Third District.
July 7, 2010.
*483 R.A. Cuevas, Jr., Miami-Dade County Attorney, and Dennis A. Kerbel, Assistant County Attorney, for petitioner.
Abadin Cook, Aldo M. Leiva, and Viviana P. Varela, Miami, for respondents.
Before GERSTEN, SHEPHERD and SALTER, JJ.
PER CURIAM.
Miami-Dade County ("the County") petitioned this Court for second-tier certiorari review of a Miami-Dade Circuit Court Appellate Division opinion. We grant the petition.
Thomas and Michelle Torbert ("the Torberts") own property zoned for agricultural use in Miami-Dade County. The Torberts applied to develop the property pursuant to a plat zoning exception. After a zoning hearing, the County denied the application.
The Torberts appealed to the circuit court, and the circuit court reversed the lower tribunal. The circuit court issued a one-sentence opinion which stated, "[t]he Miami-Date County Board of the County Commission (BOCC) failed to follow the applicable law and its decision was not based on substantial competent evidence." The County appealed.
On second-tier review, this Court determines whether the circuit court afforded procedural due process and applied the correct law. Dusseau v. Metro. Dade County Bd. of County Comm'rs, 794 So.2d 1270, 1274 (Fla.2001). This Court has held that an appellate court "cannot issue what amounts to a `Per Curiam Reversal,' that is, a reversal without a written opinion." State Dep't of Highway Safety & Motor Vehicles v. Trauth, 937 So.2d 758, 759 (Fla. 3d DCA 2006).
Here, the circuit court's opinion fails to explain the reason for reversing the lower tribunal. Thus, the circuit court issued an opinion which amounts to a per curiam reversal. In so doing, the circuit court departed from the essential requirements of the law.
Accordingly, we grant certiorari, quash the circuit court opinion, and remand for further proceedings.
Petition granted.